Exhibit 10.23.2


EXECUTION VERSION
WAIVER, CONSENT AND AMENDMENT AGREEMENT
THIS WAIVER, CONSENT AND AMENDMENT AGREEMENT (this “Agreement”), is made as of
March 16, 2018, by and between Transphorm, Inc., a Delaware corporation (the
“Company”), and Yaskawa Electric Corporation (the “Holder”). Capitalized terms
used but not defined herein shall have the meanings given to such terms in that
certain Subordinated Convertible Promissory Note due September 30, 2022, issued
by the Company to the Holder on October 4, 2017 (as amended, restated,
supplemented or otherwise modified from time to time through the date hereof,
the “Note”).
RECITALS
WHEREAS, the Company intends to consummate an equity financing pursuant to which
it will sell shares of its Series 3 Preferred Stock (the “Series 3 Preferred”);
WHEREAS, the Company has requested, and the Holder has agreed, to waive the
Holder’s right to convert all or any portion of the outstanding principal amount
of the Note and all accrued and unpaid interest on the Note into Series 3
Preferred;
WHEREAS, an Event of Default exists under the Note as a result of (x) the
Company’s failure to repay amounts due in excess of $250,000 at the stated
maturity of that certain 1% Unsecured Convertible Promissory Note Due October 2,
2017 issued on October 2, 2014 to Semiconductor Components Industries, LLC (as
amended, restated, supplemented or otherwise modified from time to time through
the date hereof, the “On Note”) which resulted in defaults under, and
accelerations of the maturity of, the On Note and the IIDA Note (as defined
below) and (y) breaches by the Company of certain covenants and events of
default in that certain 1% Unsecured Subordinated Convertible Promissory Note
Due April 1, 2018 issued on April 1, 2015 to IIDA Electronics Co. Ltd. (“IIDA”)
(as amended, restated, supplemented or otherwise modified from time to time
through the date hereof, the “IIDA Note”) which resulted in defaults under, and
an acceleration of the maturity of, the IIDA Note (collectively, together with
any other defaults, events of default or Events of Defaults related thereto,
resulting therefrom or arising in connection therewith, the “Specified
Defaults”);
WHEREAS, the Company has requested, and the Holder has agreed, to waive the
Specified Defaults;
WHEREAS, the Company desires to enter into a series of financing transactions,
including a loan and security agreement pursuant to which the Company will incur
indebtedness secured by Liens on certain intellectual property of the Company
that will rank senior to (1) the indebtedness evidenced by the Note and (2) any
Lien on such property that the Holder may have or may acquire in connection with
the Note (such financing transactions, together with the equity financing
described above, are collectively referred to as the “Transaction”);
WHEREAS, the Company has requested that the Holder consent to the Transaction
and amend the Note, and the Holder has agreed to consent to the Transaction and
to amend the Note as set forth herein; and
WHEREAS, Section 9(d) of the Note provides that any provision of the Note may be
amended, waived or modified upon the written consent of the Company and the
Holder.
AGREEMENT
NOW, THEREFORE, the parties hereby agree as follows:
1.Waiver of Conversion.  Notwithstanding Section 4 of the Note, the Holder
hereby irrevocably and unconditionally fully and forever waives its right to
convert all or any portion of the outstanding principal amount of the Note and
all accrued and unpaid interest on the Note into Series 3 Preferred, with the
effect that (a) “Conversion Stock” as defined in Section 4(a)(ii) of the Note
shall exclude the Series 3 Preferred and


- 1-

--------------------------------------------------------------------------------





(b) “Qualified Financing” as defined in Section 4(a)(i) of the Note shall
exclude the Transaction. The Holder hereby waives any notice requirements or
other rights in respect thereof arising under the Note.
2.Waiver of Specified Defaults.  The Holder hereby irrevocably and
unconditionally fully and forever waives, discharges and releases the Specified
Defaults and any remedies of the Holder arising therefrom under the Note
(including, without limitation, under Section 3 thereof).
3.Consent to Transaction.  The Holder irrevocably and unconditionally hereby
consents to the Transaction and agrees that neither (a) the execution or
effectiveness of the agreements, documents and instruments pursuant to which the
Transaction is or will be carried out or the Transaction, nor (b) the Company’s
performance of its obligations under such agreements, documents or instruments
or the Transaction, shall give rise to a default or an Event of Default under
the Note.
4.Subordination.  The Holder expressly subordinates (i) its right to payment
under the Note to (x) any indebtedness incurred by the Company in connection
with the Transaction and (y) the IIDA Note and (ii) any Lien on the Company’s
property that the Holder may have or acquire in connection with the Note to (x)
the Liens on the Company’s property arising from the Transaction and (y) any
Lien on the Company’s property that IIDA may have or may acquire in connection
with the IIDA Note.
5.Amendment to Note.
(a)    The definition of “Senior Indebtedness” in Section 8 of the Note is
amended in its entirety to read as follows:
“Senior Indebtedness” shall mean, unless expressly subordinated to or made on a
parity with the amounts due under this Note, the principal of (and premium, if
any), unpaid interest on and amount reimbursable, fees, expenses, costs of
enforcement and other amounts due in connection with, (i) indebtedness for
borrowed money of the Company to banks, commercial finance lenders or other
lending institutions regularly engaged in the business of lending money
(excluding (A) any indebtedness convertible into equity securities of the
Company and (B) indebtedness in connection with capital leases or operating
leases used solely for the purchase, finance or acquisition of equipment and
where such indebtedness is secured solely by such equipment), (ii) indebtedness
for borrowed money of the Company to Semiconductor Components Industries, LLC
(and its successors and assigns), (iii) indebtedness for borrowed money of the
Company to holders of the Company’s Series 3 Preferred Stock (and their
successors and assigns), (iv) indebtedness for borrowed money of the Company to
IIDA Electronics Co. Ltd. (and its successors and assigns) and (v) any
extension, refinance, renewal, replacement, defeasance or refunding of any
indebtedness described in clauses (ii) through (v).”
(b)    The definition of “Conversion Stock” in Section 4(a)(ii) of the Note is
amended by adding the following at the end thereof:
“Notwithstanding anything contained herein to the contrary, Conversion Stock
shall not include the Company’s Series 3 Preferred Stock.”
6.Additional Documents.  The parties hereto hereby covenant and agree to execute
and deliver any additional documents reasonably necessary, at the reasonable
request of any of the parties hereto, to carry out the intent of this Agreement.
7.Miscellaneous.
(a)    Reference to and effect on the Note.


- 2-

--------------------------------------------------------------------------------




(i)    On and after the date hereof, each reference in the Note to “this Note”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Note
shall mean and be a reference to the Note as modified by this Agreement (the
“Amended Note”).
(ii)    Except as specifically modified by this Agreement, the Note shall remain
in full force and effect and are hereby ratified and confirmed.
(iii)    Except as expressly set forth herein (including with respect to the
waiver of the Specified Defaults and consent to the Transaction set forth
above), the execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Holder under the Note or the Amended Note and shall not
be considered a novation.
(b)    Headings and Construction.  Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Agreement.
This Agreement shall be construed, administered and applied in accordance with
the terms and provisions of the Amended Note.
(c)    Successors and Assigns.  The provisions of this Agreement shall be
binding upon the Holder and the Company and shall inure to the benefit of and
bind the respective successors and assigns of the Holder and the Company.
(d)    Governing Law; Jurisdiction and Venue; Waiver of Jury Trial; Judicial
Reference.  The terms of Sections 9(i), (j) and (k) of the Note with respect to
governing law, jurisdiction and venue, waiver of jury trial and judicial
reference are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms in respect of this Agreement.
(e)    Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart to this Agreement by facsimile or PDF shall be effective as delivery
of a manually executed counterpart to this Agreement and each party hereto shall
be entitled to rely on a facsimile or PDF signature of each other party hereto
as if it were an original.
[Signature Page Follows]


- 3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
COMPANY:
 
 
TRANSPHORM, INC.
 
 
By:
/s/ Primit Parikh
 
 
Name:
Primit Parikh
 
 
Title:
Co-founder and COO
 
 
 
 
HOLDER:
 
 
YASKAWA ELECTRIC CORPORATION
 
 
By:
/s/ Hiroshi Ogasawara
 
 
Name:
Hiroshi Ogasawara
 
 
Title:
Representative Director, President


